In an action to recover damages for personal injuries, it appears that the plaintiff’s left leg was crushed by the wheel of a seven and one-half ton truck, resulting in compound and comminuted fractures of the bones, maceration of the muscles *771and destruction of the skin. The end result was a deformed leg, which was of little service to the plaintiff in getting about; and a cavity in the bone which was a source of potential trouble. The verdict for the plaintiff was $20,000, and a motion for a new trial was denied by the trial justice. On this appeal liability is conceded, and the only question raised is that the verdict was excessive. On examination of the record the facts and circumstances shown do not warrant reduction of the verdict or a new trial on the ground that the verdict was excessive. Judgment unanimously affirmed, with costs. Present — Hagarty, Carswell, Davis, Adel and Taylor, JJ.